Case 0:20-cv-60221-WPD Document 18 Entered on FLSD Docket 06/01/2020 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 0:20-cv-60221-WPD

  OJ COMMERCE LLC,

         Plaintiffs,
  v.

  THE NOCO COMPANY,

        Defendants,
  _______________________________/

                       ORDER GRANTING MOTION TO TRANSFER VENUE

         THIS CAUSE is before the Court on Defendant’s Motion to Transfer or Dismiss [DE 8],

  filed herein on February 24, 2020. The Court has carefully considered the Motion [DE 8], the

  Response [DE 9], the Reply [DE 15], the record in this case, and is otherwise fully advised in the

  premises. The Court finds that transfer to the Northern District of Ohio is appropriate.

  I.     Background

         Plaintiff in this case is OJ COMMERCE LLC (“OJC”), a citizen of Florida. Compl. ¶ 1

  [DE 1]. Defendant is THE NOCO COMPANY (“NOCO”), a citizen of Ohio. Compl. ¶ 2. On or

  about May 29, 2019, NOCO notified OJC that NOCO believed OJC was selling NOCO products

  without proper authorization. Beginning on October 2, 2019, NOCO filed at least eight claims

  with Amazon, requesting Amazon investigate OJC and its sales for inauthenticity and

  counterfeiting. Compl. ¶ 19–27. Amazon subsequently investigated OJC and requested proof of

  the authenticity of OJC’s products. Also, on October 2, 2019, NOCO filed suit against OJC in

  the United States District Court for the Northern District of Ohio based on OJC’s alleged

  unauthorized sale of NOCO products (“The Ohio case”). On February 2, 2020, Amazon

  suspended OJC’s account. Compl. ¶ 34.
Case 0:20-cv-60221-WPD Document 18 Entered on FLSD Docket 06/01/2020 Page 2 of 6



         On February 2, 2020, OJC filed the instant case alleging NOCO knowingly made false

  claims to Amazon. Compl. ¶ 28. Based on the allegedly false claims made to Amazon, Plaintiff

  brings claims against Defendant NOCO for violation of the Lanham Act, 15 U.S.C. § 1125,

  defamation, tortious interference with a business relationship, and under the Florida Deceptive

  and Unfair Trade Practices Act, Fla. Stat. § 501.201. Compl. ¶¶ 39–62.

         With the instant Motion, Defendant NOCO seeks to have this case transferred to the

  Northern District of Ohio under 28 U.S.C. § 1406(b) [DE 8]. The Court finds that transfer is

  appropriate under § 1406, or alternatively under the first-to-file rule.

  II.    Discussion

             a. 28 U.S.C. § 1406

         Under 28 U.S.C. § 1406, if venue is improper, the Court “shall dismiss, or if it be in the

  interest of justice, transfer such case to any district or division in which it could have been

  brought.” 28 U.S.C. § 1406(a). OJC contends venue is proper in the Southern District of Florida

  under 28 U.S.C. § 1391(b)(2) because a substantial part of the events or omissions giving rise to

  the claims occurred in this district. Compl. ¶ 6. OJC relies on the reporting of a Southern District

  of Florida resident to Amazon for investigation as an event sufficient to establish venue in the

  Southern District of Florida as proper. [DE 9]. OJC claims that because the Southern District of

  Florida is where the injured party resides, where Amazon has a distribution center, and where the

  defamatory statements were published, venue is proper.

         NOCO argues venue is improper in the instant case because the events giving rise to the

  suit occurred outside of the Southern District of Florida. [DE 8]. NOCO asserts the alleged

  defamatory statements were not published in this district. NOCO contends the statements were

  communicated privately from NOCO’s headquarters in Ohio to Amazon’s headquarters in



                                                    2
Case 0:20-cv-60221-WPD Document 18 Entered on FLSD Docket 06/01/2020 Page 3 of 6



  Washington and never made publicly available in this district by NOCO. [DE 15]. Thus, NOCO

  contends that transfer or dismissal is proper under § 1406(a).

          Under 28 U.S.C. 1391(b)(2), venue is proper in a judicial district in which "in which a

  substantial part of the events or omissions giving rise to the claim occurred." The Eleventh

  Circuit has stated that "[o]nly the events that directly give rise to a claim are relevant. And of the

  places where the events have taken place, only those locations hosting a 'substantial part' of the

  events are to be considered." Jenkins Brick Co. v. Bremer, 321 F.3d 1366, 1371 (11th Cir.

  2003)). See also Greiser v. Drinkard, No. 17-60975-CIV, 2017 WL 7788165, at *1 (S.D. Fla.

  Dec. 8, 2017); Silver v. Karp, No. 14-80447-CIV, 2014 WL 4248227, at *2–3 (S.D. Fla. Aug.

  27, 2014).Further, the Court is to focus its analysis on "those acts and omissions that have a close

  nexus to the wrong." See Jenkins, 321 F.3d at 1372. "The plaintiff has the burden of showing that

  venue in the forum is proper." Pinson v. Rumsfeld, l92 Fed. App'x 81l, 817 (1lth Cir. 2006). If

  venue is found to be improper, the decision to transfer or dismiss is within the Court's discretion.

  Roofing v. Sheet Metal Servs., Inc. v. La Quinta Motor Inns, Inc., 689 F.2d 982, 985 (11th Cir.

  1982); Brownsberger v. Nextera Energy, Inc., 436 F. App'x 953, at *1 (11th Cir. Aug.5, 2011).

          The court finds OJC has not met its burden, and NOCO’s contentions are persuasive.

  Plaintiffs have not sufficiently tied an event, omission, or publication to this district. Plaintiff has

  not alleged that the relevant statements were published in the Southern District of Florida nor

  that the statements were made publicly available in this district; Cf. Tobinick v. Novella, CASE

  NO. 9:14-CV-80781, 2015 WL 328236, at *5 (S.D. Fla. Jan. 23, 2015) (finding venue to be

  proper in a defamation case where the allegedly defamatory content was accessible and accessed

  in the court's district). It is not clear that Amazon’s distribution center in this district has any

  connection to this action. Plaintiff’s presence in this district alone does not suffice to establish


                                                     3
Case 0:20-cv-60221-WPD Document 18 Entered on FLSD Docket 06/01/2020 Page 4 of 6



  venue as proper. Cf. Id. Defendant is a resident of Ohio and is not a resident of this District. A

  substantial part of the events or omissions giving rise to the claims did not occur in Florida.

  Therefore, venue is improper.

            This suit could have been brought in the Northern District of Ohio because venue is

  proper in the Northern District of Ohio under 28 U.S.C. section 1391(b)(1), as it is “a judicial

  district in which any defendant resides, if all defendants are residents of the State in which the

  district is located.” Thus, in the interest of justice, transfer to the Northern District of Ohio is

  proper.

               b. The First Filed Rule


      Alternatively, the Court finds that transfer is warranted under the first to file rule. The federal

  first to file rule permits a district court to decline jurisdiction over an action when a complaint

  involving overlapping parties and issues has already been filed in another district. Manuel v.

  Convergys Corp., 430 F.3d 1132, 1135 (11th Cir. 2005); Carl v. Republic Security Bank, 2002

  WL 32167730 *3 (S.D. Fla. Jan. 22, 2002); Supreme Int’l Corp. v. Anheuser-Busch, Inc., 972 F.

  Supp. 604, 606 (S.D. Fla. 1997). This rule requires the latter case to be dismissed or transferred

  in favor of the jurisdiction of the district with the first-filed case. Manuel, 430 F.3d at 1135;

  Merrill Lynch, Pierce, Fenner & Smith, Inc., v. Haydu, 675 F.2d 1169, 1174 (11th Cir. 1982)

  (“In absence of compelling circumstances, the court initially seized of a controversy should be

  the one to decide the case.”).

      “The ‘first to file’ rule is grounded in principles of comity and sound judicial administration.

  ‘The federal courts have long recognized that the principle of comity requires federal district

  courts - - courts of coordinate jurisdiction and equal rank - - to exercise care to avoid interference

  with each other’s affairs’ ” Save Power Ltd. v. Syntek Fin. Corp., 121 F.3d 947, 950 (5th Cir.

                                                     4
Case 0:20-cv-60221-WPD Document 18 Entered on FLSD Docket 06/01/2020 Page 5 of 6



  1997) (quoting West Gulf Mar. Ass’n v. ILA Deep Sea Local 24, 751 F.2d 721, 728 (5th Cir.

  1985)).1 This rule prevents the duplication or waste of judicial resources and prevents conflicting

  rulings. See e.g. Id.; Supreme Int’l, 972 F. Supp. at 606. The first filed rule does not require that

  the parties and issues involved be identical. Only sufficient similarity or substantial overlap is

  required. Manuel, 430 F.3d at 1135; Save Power, 121 F.3d at 950; see also Fuller v.

  Abercrombie & Fitch Stores, Inc., 370 F. Supp. 2d 686, 688 (E.D. Tenn. 2005).

      On October 2, 2019, NOCO filed suit against OJC in the United States District Court for the

  Northern District of Ohio, which predates the instant case filing on February 2, 2020. The parties

  in the instant case are also parties to the Ohio case. In addition, the issues substantially overlap.

  NOCO contends that OJC will be required to raise arguments similar or identical to those raised

  in the complaint in the instant case in the Ohio case. OJC contends that the two cases have

  different operative facts because the act of selling is distinguishable from the act of defamation

  and because intellectual property infringement is distinguishable from counterfeiting. Such

  distinctions seem to have little consequence on the duplicative drain on judicial resources.

  Litigating both the instant case and the Ohio case separately drains judicial resources through

  parallel litigation of many issues, including but not limited to, the validity of NOCO’s Amazon

  report, OJC’s products authenticity, the warranties offered by NOCO and OJC, and the

  relationship between NOCO’s report and Amazon’s decision to disable OJC’s account.

  Additionally, parallel litigation could result in inconsistency in holdings on these issues.

      The party objecting to jurisdiction in the first-filed forum carries the burden of proving

  “compelling circumstances” to warrant an exception to the first-filed rule. Manuel, 430 F.3d at



  1
   The Eleventh Circuit has adopted as binding precedent all decisions of the former Fifth Circuit
  handed down prior to the close of business on September 30, 1981. See Bonner v. City of
  Prichard, Ala., 661 F.2d 1206, 1207 (11th Cir. 1981).
                                                    5
Case 0:20-cv-60221-WPD Document 18 Entered on FLSD Docket 06/01/2020 Page 6 of 6



  1135 (citing Merrill Lynch, Pierce, Fenner & Smith, Inc. 675 F.2d at 1174). Among the

  compelling circumstances that may justify departing from the rule are instances where one party,

  on notice of a potential lawsuit, files in its home forum, referred to as the anticipatory suit

  exception. Supreme, 972 F. Supp. at 606. Even where compelling circumstances are present, a

  court is not required to abandon the first-filed rule; the matter remains one of discretion for the

  trial court. See, e.g., Philbert v. Ethicon, Inc., No. 04-81101-CIV, 2005 WL 525330, *1 (S.D.

  Fla. 2005).

         In the instant case, OJC has not demonstrated any compelling circumstances that would

  warrant keeping this related litigation in the Southern District of Florida. OJC has not pled or

  provided evidence that the Ohio case was brought in anticipation of OJC’s suit. No other

  compelling circumstance to warrant exception to the first-filed rule has been brought before the

  court. Thus, this court finds transfer to the Northern District of Ohio is also proper under the first

  to file rule.

  III.      Conclusion

            Accordingly, it is ORDERED AND ADJUDGED that Defendant THE NOCO

  COMPANY’s Motion to Transfer or Dismiss [DE 8] is GRANTED in part. The Clerk is

  directed to TRANSFER the above-styled case to the Northern District of Ohio. The Clerk shall

  CLOSE the case file in this district and DENY any pending motions as moot.

            DONE and ORDERED in Chambers, at Fort Lauderdale, Broward County, Florida the

  1st day of June, 2020.




  Copies to:
  All Counsel of Record

                                                    6
